ALLOWABILITY NOTICE
	
Status of Claims
Receipt of the claim amendments and arguments/remarks filed 21 April 2021 is acknowledged.  Claims 1 was amended.  Claims 2 and 20 are cancelled.  Claims 1 and 3-19 were pending and presented for examination.

Status of Objections and/or Rejections
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Greg Brummett on 14 June 2021.
The application has been amended as follows:

1.	(Currently Amended)   A composition comprising as an active principle a pharmaceutically acceptable salt of elafibranor, 
	wherein the pharmaceutically acceptable salt of elafibranor is the choline salt of elafibranor

11.	(Cancelled)   

12.	(Currently Amended)   The composition according to claim 1, wherein the elafibranor salt has a dissolution profile in simulated FaSSIF and FeSSIF media greater than 90% after 30 minutes.

13.	(Currently Amended)   The composition according to claim 1, wherein the pharmaceutically acceptable salt of elafibranor (GFT505) is 

14.	(Currently Amended)   The composition according to claim 1, wherein the composition is for 

15.	(Currently Amended)   The composition according to claim 14, 

16.	(Currently Amended)   The composition according to claim 14, 

17.	(Currently Amended)   The composition according to claim 14, 

18.	(Currently Amended The composition according to claim 14, 

19.	(Currently Amended)   The composition according to claim 14, 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: None of the cited prior art references teaches choline salt of elafibranor, which as evidenced by the instant specification (Table 3 and paragraph [0113]), has a solubility at least 150 times greater than elafibranor in its amorphous free basic form, at least when both are placed in a buffer solvent with a pH of 7.4.  Therefore, the claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 1, 3-10 and 12-19 are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634